IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-30,349-03


                              IN RE DAVID LEE COOPER, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1434976-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                              ORDER

         Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 232nd District Court of Harris County, that more than 35 days have elapsed,

and that the application has not yet been forwarded to this Court. Relator contends that the district

court ordered a response from trial counsel on January 25, 2019, but counsel has not complied.

Additionally, the court has not entered an ODI or timely forwarded the habeas application to this

Court.

         Respondent, the Judge of the 232nd District Court of Harris County, shall file a response with
                                                                                                   2

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may obtain a response from trial counsel and then have the District Clerk

submit the record on such application. In either case, Respondent’s answer shall be submitted within

30 days of the date of this order. This application for leave to file a writ of mandamus will be held

in abeyance until Respondent has submitted his response.



Filed: August 21, 2019
Do not publish